Dear Mr. Dean:
You have requested an opinion from this office concerning your responsibilities when it is determined that an error has been made in the legal description of property that has changed ownership.
The statutory and jurisprudential rule is that the description of property in an assessment or tax sale, although imperfect, is sufficient if the description reasonably identifies the property assessed or to be sold, or furnishes the means for identification. La. R.S. 47:1958 (D); La. R.S. 47:2181; Yuges Realty vs. Jefferson Parish Developers, 18 So.2d 607 (La. 1944); Hubbs vs. Canova, 401 So.2d 962 (La. 1981).
Accordingly, it is the opinion of this office that you must decide, on a case by case basis, as to whether a particular description will enable an interested party to identify the property sought to be assessed.
If we can be of any further assistance to you, or if the above does not adequately address the question posed in your request, please do not hesitate to contact this office.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Robert H. Carpenter, Jr. Assistant Attorney General